DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 5/13/2021, have been entered and made of record. Claims 64, 67, 68, 75, and 79 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 5/13/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 64-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“a first number of angular views … a second number of angular views” in claims 64, 75 and 79 are not described in the specification. There is angular resolution which corresponds to the number of views and the angular resolution of a display screen is a function of the number of views produced by the display screen. More particularly, the angular resolution is defined as the full viewing angle of the display divided by the number of views. (e.g. See, Para.[0019], Para.[0023]) There is relationship between angular resolution and number of views however there is no specific description about a number of angular views in the specification. Therefore, a number of angular view can be interpreted as a number of view. 
As to claim(s) 65-74, 76-78 and 80-87 they do not cure the deficiencies of the claim on which they depend.  Therefore, they are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim states the second number of angular views is one and the first number of angular views is greater than one and the independent claim 64 states the second number of angular views is greater than the first number of angular views. The claim leads the first number of angular views is greater than the second number of angular views because the second number of angular view is one and the first number of angular view is greater than one therefore, the claim can be considered indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Peuhkurinen in view of Oberascher
Claims 64, 65, 67, 68, 72, 73, 75, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher).
As per claim 64, Peuhkurinee teaches an apparatus comprising: 
a context image 214 and a focus image 216 … a projection of the drawn focus image 216 is optically combined with a projection of the rendered context image 214, at the projection surface 212, to create a visual scene” in Para.[0152]);
a first projector optically coupled to the display, the first projector configured to project a first image to the first region, the first image having a first number of angular resolution(“ one context image projector 220 for projecting the context image 214 onto the projection surface 212” in Para.[0153], “the first and second resolutions are to be understood in terms of angular resolution” in Para.[0093], “the context image 214 having a first resolution” in Para.[0152]);  and
a second projector optically coupled to the display, the second projector configured to project a second image to the second region, the second image having a second number of angular resolution(“the focus image 216 having a second resolution … draw the focus image 216 via the light source 204 and the controllable scanning mirror 206” in Para.[0152]), 
wherein the second region is within the first region, and the second number of angular resolution is greater than the first number of angular resolution(“the second resolution being higher than the first resolution” in Para.[0152], The focus image within context image in Fig. 2A.).
Peuhkurinee is silent about a number of view is corresponding angular resolution.
	Oberascher teaches a number of view is corresponding angular resolution(“More views (and corresponding projectors) may be introduced to increase angular resolution” in Para.[0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Oberascher in order to provide a smooth motion parallax as the user changes position relative to the display.
As per claim 65, Peuhkurinen and Oberascher teach all of limitation of claim 64. 

Peuhkurinen is silent about wherein the display comprises a lens array.
Oberascher teaches wherein the display comprises a lens array(“Such displays generate multiple views using any one of a number of techniques that may involve lenticular lenses, lens arrays, parallax barriers, or multiple projectors.” in Para.[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Oberascher in order to provide a smooth motion parallax as the user changes position relative to the display.
As per claim 67, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen teaches the second number of angular views is one and the first number of angular views is greater than one("such devices have dedicated displays for each eye of the user, for providing different views of a given scene within the simulated environment to the user's eyes. Such different views allow the user to perceive stereoscopic depth within the given scene, thereby, creating the feeling of immersion within the simulated environment. Nowadays, some specialized devices also allow for implementing gaze-contingency therein, thereby, adjusting (namely, controlling) the simulated environment based upon a direction of the user's gaze” in Para.[0003], “the display apparatus includes a projection surface per eye of the user. In such a case, separate focus images for a left eye and a right eye of the user are rendered using the separate projection surfaces. The separate focus images for the left eye and the right eye of the user collectively constitute the focus image” in Para.[0068], The second image can be only viewed by left or right eye and a first image can be viewed both of eyes.).
As per claim 68, Peuhkurinen and Oberascher teach all of limitation of claim 64. 

As per claim 72, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen teaches further comprising a third projector optically coupled to the display, the third projector configured to project a third image to a third region, wherein the third region is a subset of the first region(“the processor may be configured to generate a third image with a third resolution, wherein the third resolution is higher than the first resolution, but lesser than the second resolution. In such an example, the third resolution is an intermediary resolution, and the third image can be generated for being projected onto an area adjacent to the border of the focus area (namely, along a periphery or border of the context and focus images)” in Para.[0095]).
As per claim 73, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen teaches wherein the first projector is configured to project the first image in the second region(“the context image could be projected on the entire projection area of the projection surface or on only a given portion of the entire projection area.” in Para.[0070]). 
As per claim 75, Peuhkurinen teaches a controller configured to: 
determine a first region of a display, the first region less than or equal to four times a foveal region; instruct the display to display first content in the first region as a first image having a first number of angular resolution(“process the input image to generate at least … focus image 216 …  the 216 having a second resolution … determine, based upon the detected gaze direction of the user, a focus area 218 within the projection surface 212 over which the focus image 216 is to be drawn, the focus area 218 being only a portion of an entire projection area of the projection surface 212” in Para.[0152], “detecting gaze direction may be employed to detect the gaze direction of the user's eye, for projecting the rendered focus image on and around fovea of the user's eye and for projecting the rendered context image on a retina of the user's eye, of which the fovea is just a small part. Therefore, even upon a change in the gaze direction (namely, due to a movement of the user's eye), the rendered focus image is projected on and around the fovea and the rendered context image is projected on the retina, for implementing active foveation in the display apparatus” in Para.[0081], Fig. 2A); 
determine a second region of the display, the second region different than the first region; and instruct the display to display second content in the second region as a second image having a second number of angular resolution, the second number of angular resolution different than the first number of angular resolution(“process the input image to generate at least a context image 214 …  the context image 214 having a first resolution … the second resolution being higher than the first resolution” in Para.[0152], “one context image projector 220 for projecting the context image 214 onto the projection surface 212” in Para.[0153], Fig. 2A).
Peuhkurinen is silent about a number of view is corresponding angular resolution.
	Oberascher teaches a number of view is corresponding angular resolution(“More views (and corresponding projectors) may be introduced to increase angular resolution” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Oberascher in order to provide a smooth motion parallax as the user changes position relative to the display.
As per claim 78, Peuhkurinen and Oberascher teach all of limitation of claim 75.


Peuhkurinen in view of Oberascher and Schofield
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) in view of Schofield et al.(USPubN 2002/0167589; hereinafter Schofield).
As per claim 66, Peuhkurinen and Oberasc teach all of limitation of claim 64. 
Peuhkurinen and Oberasc are silent about wherein the display comprises a diffractive film or metalenses.
Schofield teaches wherein the display comprises a diffractive film or metalenses(“display 20 is an opaque projection display which projects the image directly toward the driver. In the embodiment illustrated in FIG. 15, a display device 120 is a view-through heads-up display in which the rays X are projected generally upwardly by image generator 74 and optical correction system 76 which are generally vertically aligned, or aligned forward of vertical. The rays X are reflected off a first surface of windshield 72 in the direction of the driver. Windshield 72 acts as a combiner which combines the image displayed by display 120 with a portion of the forward field of view 70 observed by the driver. In the embodiment illustrated in FIG. 15, a combiner other than the windshield may be used. Examples may be holographic or diffractive optical film elements or beam splitters of metal or dielectric thin films” in Para.[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberasc with the above teachings of Schofield in order to improve visibility of a screen to viewers.

Peuhkurinen in view of Oberascher and Ishida
Claims 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) in view of Ishida et al.(USPubN 2018/0182480; hereinafter Ishida).
As per claim 70, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen and Oberascher are silent about wherein a size of the second region is a quarter or less than a size of the first region.
Ishida teaches wherein a size of the second region is a quarter or less than a size of the first region(“FIG. 4 is an interface screen relating to the extraction processing. The user moves an extraction window 402 superimposed on a medical image 401 by a cursor or by dragging a mouse so that a region of interest is settled within the extraction window 402. By settling the extraction window 402, the region of interest image is extracted. Since the image matrix size of the region of interest image is assumed to be 512×512 pixels, the extraction window 402 is fixed to the size of 512×512 pixels. Specifically, if the original image is the size of 1024×1024 pixels, a quarter of the original image size corresponds to 512×512 pixels” in Para.[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberascher with the above teachings of Ishida in order to enhance user experience and the ease and convenience of viewing multiple multimedia on a screen.
As per claim 71, Peuhkurinen, Oberascher and Ishida teaches all of limitation of claim 70. 
Peuhkurinen and Oberascher are silent about wherein the size of the second region is an eighth or less than the size of the first region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberascher with the above teachings of Ishida in order to enhance user experience and the ease and convenience of viewing multiple multimedia on a screen.

Peuhkurinen in view of Oberascher and Nishioka
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) in view of Nishioka(USPubN 2017/0142382).
As per claim 74, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen and Oberascher are silent about wherein the first projector is configured to not project the first image in at least a portion of the second region.
a, the projection device 201 projecting an image 400b so that the image 400b is adjacent to the image 400a on the right thereof, the projection device 202 projecting an image 400c so that the image 400c is adjacent to the image 400a and below the image 400a, and the projection device 203 projecting an image 400d so that the image 400d is adjacent to the image 400c on the right thereof, it is possible to form an image 400 (a multi-screen display) on the same flat surface” in Para.[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberascher with the above teachings of Nishioka in order to enhance user experience and the ease and convenience of viewing multiple multimedia on a screen.

Peuhkurinen in view of Oberascher and Hall
Claims 69, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) in view of Hall et al.(USPubN 2019/0075351; hereinafter Hall).
As per claim 69, Peuhkurinen and Oberascher teach all of limitation of claim 64. 
Peuhkurinen teaches wherein the first image has a first angular resolution and the second image has a second angular resolution(“the context image 214 having a first resolution, the focus image 216 having a second resolution” in Para.[0152]).
Peuhkurinen and Oberascher are silent about the second angular resolution less than the first angular resolution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberascher with the above teachings of Hall in order to incorporate metadata for enhancing user experience of video content.
As per claim 76, Peuhkurinen and Oberascher teach all of limitation of claim 75. 
Peuhkurinen and Oberascher are silent about further configured to select the first region based on the first content.
Hall teaches further configured to select the first region based on the first content(“information determining regions of an image that are suitable for the display of a PiP image is presented to overlay circuitry or other processing in the form of metadata.” in Para.[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Oberascher with the above teachings of Hall in order to incorporate metadata for enhancing user experience of video content.
As per claim 77, Peuhkurinen and Oberascher teach all of limitation of claim 75. 
Peuhkurinen and Oberascher are silent about further configured to select the first region based on metadata associated with the first content.
Hall teaches further configured to select the first region based on metadata associated with the first content(“information determining regions of an image that are suitable for the display of a PiP image is presented to overlay circuitry or other processing in the form of metadata.” in Para.[0073]).


Peuhkurinen in view of Somanath and Oberascher
Claims 79-86 are rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Somanath et al.(USPubN 2018/0288387; hereinafter Somanath) further in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher).
As per claim 79, Peuhkurinen teaches an apparatus comprising: a lens; and a projector optically coupled to the lens(“the display apparatus further comprises an exit optical element. The exit optical element relates to an optical device configured to direct the optically combined projections of the rendered context image and the drawn focus image” in Para.[0127], “the exit optical element is implemented by way of at least one of: a convex lens, a plano-convex lens, a Liquid Crystal (LC) lens, a liquid lens, a Fresnel lens, a spherical lens, a chromatic lens.” in Para.[0129]), 
the projector configured to: display a first image in a first region using the lens, the first image having a first number of angular resolution(“process the input image to generate at least … focus image 216 … the focus image 216 having a second resolution … determine, based upon the detected gaze direction of the user, a focus area 218 within the projection surface 212 over which the focus image 216 is to be drawn, the focus area 218 being only a portion of an entire projection area of the projection surface 212” in Para.[0152], “detecting gaze direction may be employed to detect the gaze direction of the user's eye, for projecting the rendered focus image on and around fovea of the user's eye and for projecting the rendered context image on a retina of the user's eye, of which the fovea is just a small part. Therefore, even upon a change in the gaze direction (namely, due to a movement of 
display a second image in a second region using the lens, the second image having a second number of angular resolution, wherein the first region is different than the second region and the frist number of angular resolution is different than the second number of angular resolution(“process the input image to generate at least a context image 214 … the context image 214 having a first resolution … the second resolution being higher than the first resolution” in Para.[0152], “one context image projector 220 for projecting the context image 214 onto the projection surface 212” in Para.[0153], Fig. 2A).
Peuhkurinen is silent about a lens array; a projector optically coupled to the lens array and a number of view is corresponding angular resolution.
Somanath teaches a lens array; and a projector optically coupled to the lens array(“integral display 301 may contain display panel or screen 303 that is integrated with lens array 305 (such as lenticular 1D array, lenslet 2D arrays) in front” in Para.[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Somanath in order to incorporate a lens array for enhancing user experience of video content.
	Oberascher teaches a number of view is corresponding angular resolution(“More views (and corresponding projectors) may be introduced to increase angular resolution” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen and Somanath with the above teachings of Oberascher in order to provide a smooth motion parallax as the user changes position relative to the display.
As per claim 80, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 79. 
Peuhkurinen is silent about further comprising a screen panel optically coupled to the lens array.
Somanath teaches further comprising a screen panel optically coupled to the lens array(“integral display 301 may contain display panel or screen 303 that is integrated with lens array 305 (such as lenticular 1D array, lenslet 2D arrays) in front” in Para.[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Somanath in order to incorporate a lens array for enhancing user experience of video content.
As per claim 81, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 79. 
Peuhkurinen is silent about wherein the first image is a 3D lightfield.
Somanath teaches wherein the first image is a 3D lightfield(“new forms of immersive light field displays, such as a form of three-dimensional (3D) displays” in Para.[0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Somanath in order to incorporate a lens array for enhancing user experience of video content.
As per claim 82, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 79. 
Peuhkurinen teaches further comprising: a sensor configured to detect a gaze; and a controller coupled to the sensor and to the projector, the controller configured to instruct the projector to display the first image in the first region based on the gaze(“Throughout the present disclosure, the term “means for detecting gaze direction” used herein relates to specialized equipment for detecting a direction of gaze (namely, a gaze direction) of the user. The display apparatus uses the means for detecting gaze direction for determining aforesaid gaze direction via non-invasive techniques when the display apparatus is worn by the user. Beneficially, an accurate detection of the gaze direction facilitates the display apparatus to closely implement gaze contingency thereon. As an example, the means for 
As per claim 83, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 82. 
Peuhkurinen teaches about wherein the gaze is a first gaze, wherein the sensor is further configured to detect a second gaze, and wherein the controller is further configured to instruct the projector to transition from displaying the first image in the first region to displaying the second image in the second region based on the second gaze(“for a sequence of input images, wherein, when repeating (a) to (f) for a given input image, the processor is further configured to: (g) change a location of the focus area on the projection surface for a given focus image that has been generated for the given input image, based upon a change in the gaze direction of the user as detected by the means for detecting the gaze direction” in Claim 4).
As per claim 84, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 79. 
Peuhkurinen is silent about wherein the lens array is a lenticular lens array, a spherical lens array, or an aspherical lens array.
Somanath teaches wherein the lens array is a lenticular lens array, a spherical lens array, or an aspherical lens array(Fig. 4A, Para.[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen with the above teachings of Somanath in order to incorporate a lens array for enhancing user experience of video content.
As per claim 85, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 79. 

As per claim 86, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 85. 
Peuhkurinen teaches wherein the projector is configured to move away from the lens array(Fig. 2A, The projectors are away from the display panel.).

Peuhkurinen in view of Somanath, Oberascher and Hisano
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen) in view of Somanath et al.(USPubN 2018/0288387; hereinafter Somanath) further in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) further in view of Hisano(WO 2018/025474 is published 2/8/2018 and USPubN 2019/0335146 is used as translation).
As per claim 87, Peuhkurinen, Somanath and Oberascher teach all of limitation of claim 85. 
Peuhkurinen, Somanath and Oberascher are silent about wherein the projector comprises a zoom lens.
Hisano teaches wherein the projector comprises a zoom lens(“The generated superimposition image 13 is output as a video signal to the highlight projector 30. Note that, when the superimposition image 13 is displayed by the highlight projector 30, zooming in/out and the like are controlled as appropriate” in Para.[0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Peuhkurinen, Somanath and Oberascher with the above 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484